We shall refer to plaintiff in error as plaintiff, and defendant in error as defendant, that being their attitude in the trial court.
Plaintiff sued defendant in the county court of Camp county, Tex., to recover on a promissory note in the sum of $200. The note was dated March 21, 2932, bore interest at the rate of 10 per cent. per annum from and after October 1, 1931, and provided for 10 per cent. additional if collected by legal proceedings or if placed in the hands of an attorney for collection.
Defendant answered by general demurrer and general denial.
The case was tried to the court without a jury, and judgment was rendered for defendant. The pleading nor the evidence showed a legal defense against the action to recover.
Judgment should have been for plaintiff. Accordingly, the judgment is reversed and judgment here rendered for plaintiff in the sum of $338.42, principal $200, interest $107.66, and attorney's fee $30.76. Reversed and rendered.
WALKER, C. J., recused.